DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 1/12/21 has been approved therefore the double patenting rejection has been overcome and is withdrawn.

Response to Arguments
Applicant’s arguments, see the claim amendments, filed 1/8/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.
All arguments regarding Sato and Sakurai are persuasive and these rejections are withdrawn.
With respect to the Koyama rejection, new grounds of rejection are detailed below.
Lastly, arguments are presented relating to claims 2 and 8.  Amended claim 2 is addressed below and the arguments relating to claim 8 pertained to the Sato rejection which has been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 2, 4, 6-8 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al., US 9,048,407, in view of Kim et al., US 9,214,410.
With respect to claim 1, Koyama (figure 6) teaches a printed structure, comprising:
a destination substrate 9 comprising two or more contact pads (where bumps 10a contact 9) disposed on or in a surface of the destination substrate 9; a component 1 disposed on the surface; and
two or more electrically conductive connection posts 10a & 10b, each of the connection posts 10a & 10b (i) is formed on and extending from a common side of the component 1, (ii) being in electrical and physical contact with one of the contact pads (where 10a and 10b meet 9),
wherein the component 6 is tilted (column 1, line 65-column 1, line 2) with respect to the surface of the destination substrate 9, and
wherein each of the connection posts 10a & 10b has a flat distal surface, and
wherein ones of the connection posts 10a/10b extend from different surfaces on the common side, the different surfaces being disposed in different planes with respect to the component.
Koyama fails to teach the electrically conductive posts are in direct physical contact with and pierces or is embedded in the one of the contact pads.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the piercing electrically conductive posts of Kim in the invention of Koyama because Kim (column 5, lines 44-49) teaches the characteristic of bonding may be improved.
As to claim 2, Koyama (figure 6) teaches each of the connection posts 10a & 10b has one or more edges and at least a portion of the one or more edges is in electrical and physical contact with the one of the contact pads (where 10a & 10b meet 9), and Kim (figure 1) teaches sharp edges that pierce or embed in the contact pads
In re claim 4, Koyama (figure 6) teaches each of the connection posts 10a & 10b has a post length greater than a post width, the component has a component length greater than a component width, and a direction of the component length is orthogonal to a direction of the post length.
Concerning claim 6, Koyama (figure 6) teaches the connection posts 10a & 10b have a common height and ones of the connection posts 10a & 10b extend from different surfaces on the common side, the different surfaces being disposed in different planes with respect to the component 1.

In claim 8, though Koyama fails to teach the component comprises a broken or separated tether, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a tether in the invention of Koyama because a tether is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 31, though Koyama fails to teach each of the connection posts has an inverted trapezoidal vertical cross section, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an inverted trapezoidal vertical cross section in the invention of Koyama because changes in size, shape or proportion are within the ordinary level of skill in the art (MPEP 2144.04 IV).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                            2/27/2021